P.3d 619, 628 (2014). NRS chapter 34 bars petitions that are successive,
                abusive, and/or are filed more than one year after the filing of the
                judgment of conviction where no direct appeal was taken, unless the
                petitioner can demonstrate good cause and prejudice.     See NRS 34.726(1);
                NRS 34.810(2), (3); see also State v. Eighth Judicial Dist. Court (Riker),
                121 Nev. 225, 231, 112 P.3d 1070, 1074 (2005) ("Application of the
                statutory procedural default rules to post-conviction habeas petitions is
                mandatory.").
                            Here, the district court did not discuss the procedural bars
                from NRS chapter 34 or refer to the fact that appellant's motion was filed
                more than four years after the filing of the judgment of conviction on May
                27, 2009. As discussed in Harris, the district court should have construed
                appellant's motion as a post-conviction petition for a writ of habeas corpus
                and then permitted appellant a reasonable time period to cure any defects
                with respect to the procedural requirements of NRS chapter 34.      See 130
                Nev. at , P.3d at 628-29. We therefore reverse the decision of the
                district court and remand for the district court to construe the motion as a
                post-conviction petition for a writ of habeas corpus and to provide
                appellant an opportunity to cure any defects within a reasonable time
                period as set by the district court. Accordingly, we




SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A


                 (7F   1t
                  pi( la
                                ORDER the judgment of the district court REVERSED AND
                REMAND this matter to the district court for proceedings consistent with
                this order. 2




                                                   Hardesty


                                                                                 J.
                                                   Douglas



                                                   Cherry



                cc:   Hon. Abbi Silver, District Judge
                      Andres Hernandez Mendoza
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




                       2 We
                          have considered all proper person documents filed or received in
                this matter. We conclude that appellant is only entitled to the relief
                described herein. This order constitutes our final disposition of this
                appeal. Any subsequent appeal shall be docketed as a new matter.




SUPREME COURT
        OF
     NEVADA
                                                     3
(0) 194Th